Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 2, 4-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 of the current application teaches similar subject matter as the prior art of Yun et al. (US 10,108,606).  However, claims 1, 8, and 15 are allowed for the reasons pointed out by the applicant’s remarks filed on 01/05/2022.  The previously objected subject matter has been rewritten into independent form.
Claims 2, 4-7, 9, and 11-14 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grenier (US 2010/0256972) disclose an automatic simultaneous interpretation system.
Qin et al. (US 2011/0054901) disclose a method and apparatus for aligning texts.
Li (US 2018/0211649) discloses an acoustic model generation method and device, and speech synthesis method and device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672